Citation Nr: 1746204	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-20 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral pars planitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to May 1994.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in January 2012, May 2012, and January 2013 by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  This matter was last before the Board in February 2017, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) located in Washington, D.C., for further development of the record.  Following the issuance of an August 2017 supplemental statement of the case that continued the denial of the claim on appeal, the case was returned to the Board for its adjudication.  

The Veteran and his spouse testified at the RO before the undersigned veterans law judge via videoconference in November 2016.  A transcript of the proceedings has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not currently have active pars planitis. 

2.  For the entire appeal period, the Veteran's pars planitis did not manifest with any corrected vision impairment or any other residuals.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable disability rating for pars planitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.79, 4.118, 4.124a, Diagnostic Codes 6066-6018, 6080, 7800 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, and in regards to those issues not being remanded, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The Board acknowledges that in its February 2017 remand instructions it directed the RO to attempt to schedule the Veteran for an examination to evaluate his pars planitis during an episode of a flare-up.  Although it does not appear that the Veteran was informed of his right to request a rescheduling of the examination to better correlate with an episode of his pars planitis, the Board highlights the fact that, as discussed in further detail below, he has not had an episode since November 2014, and his medical history clearly shows that episodes occur infrequently and with no discernible precipitating factors.  In short, the RO appears to have taken every measure possible to ensure that the VA examiner captured the present severity of the pars planitis condition accurately.  Despite not following the Board's instructions precisely, the RO substantially complied with them by affording the Veteran a new VA examination and allowing him to detail his history of pars planitis symptomatology, which revealed just how random and infrequent these episodes actually are.  Therefore, the Board does not need to remand this matter again to ensure compliance with its remand directives.  Stegall, 11 Vet. App. at 268. 

Factual Background and Analysis

Service connection was granted for bilateral pars planitis in a May 2012 rating decision.  The RO assigned a noncompensable rating effective January 17, 2012, the date of the Veteran's claim.  The Veteran asserts that he is entitled to an initial compensable rating for his bilateral pars planitis on the grounds that the condition is far more severe when he has a flare-up than it is otherwise. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's pars planitis was assigned a noncompensable rating pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6066-6018.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The use of Diagnostic Code 6066, which corresponds to the loss of visual acuity, as the primary evaluation criteria for the Veteran's pas planitis illustrates that the loss of visual acuity is the prominent manifestation to be expected from the condition.  Diagnostic Code 6018, which corresponds to chronic conjunctivitis, was determined by the RO to be the most analogous condition to the pars planitis as it is a closely related disability that affects the same anatomical functions and has similar symptomatology.  38 C.F.R. §§ 4.20, 4.27.  

Diagnostic Code 6018 provides the criteria for rating chronic conjunctivitis (Non trachomatous).  When active (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.) a 10 percent rating is warranted.  When inactive, it is to be evaluated based on residuals, such as visual impairment and disfigurement.  38 C.F.R. § 4.79, Diagnostic Code 6018.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under those criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066. Disability ratings for impaired vision are generally based on corrected distance vision with central fixation.  38 C.F.R. § 4.76.

Under Diagnostic Code 6066, a non-compensable rating is assigned for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  A 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40; (2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; (3) when vision in both eyes is correctable to 20/50; or (4) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye. 38 C.F.R. § 4.79, DC 6066.  Diagnostic Code 6066 also provides for higher levels of impairment of central visual acuity, up to a maximum 90 percent rating when vision is 10/200 in both eyes.  Id. 

The Board notes that it has considered whether any other residuals of the pars planitis, to specifically include visual field impairment pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6080, and disfigurement pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, should be evaluated in determining the extent of any impairment attributable to the condition.  However, as illustrated below, there is no indication that the Veteran has either disfigurement of the head, face or neck or a visual field defect attributable to pars planitis.  As such, the Board finds that a compensable evaluation is not warranted for the Veteran's service-connected pars planitis pursuant to Diagnostic Codes 6080 or 7800 or any other criteria corresponding to potential residual conditions, and will thus restrict its focus to the criteria set out above pertaining to Diagnostic Codes 6018 and 6066.  

Post-service treatment records show that the Veteran first sought treatment for an eye condition in December 1994 with complaints of pain and sensitivity to brightness as well as morning crusting around the eyes and intermittent tearing.  No loss of visual acuity in either eye was noted.  By January 1995 the condition had been diagnosed as pars planitis and the Veteran was being treated with prescription medication.  It appears from these records that topical steroidal medication was suggested but that the symptomatology of the condition had resolved to the point that this was unnecessary.  A November 1995 outpatient record indicates that the Veteran had an episode of increasing symptomatology in the previous week but that the symptoms resolved on their own.  No loss of visual acuity was noted.  

The Veteran was afforded a VA opthmological examination in May 2012 to evaluate the nature and etiology of his pars planitis.  He reported being diagnosed with pars planitis after experiencing intermittent symptoms of eye inflammation and itching that was initially evaluated as conjunctivitis.   At the time of the examination the Veteran was not experiencing any symptomatology of the condition.  A visual acuity test showed that he had 20/40 or better vision uncorrected in both eyes at both near and distance.  No abnormalities were noted.  It was the examiner's opinion that the condition would have no impact on the Veteran's ability to work.  

The claims file is absent any post-service treatment records dating between 2000 and 2012 pertaining to the Veteran's bilateral pars planitis.  The next pertinent record is a VA optometry consultation record dating from January 2012, in which the Veteran reported having no current symptoms or vision complaints.  An opthmological examination showed that the Veteran has no loss of visual acuity.  Thereafter, during a February 2013 follow-up, the Veteran reported a sudden onset of symptoms of a throbbing sensation, light sensitivity, and decreased vision at distance, all of which began about six months prior to the evaluation.  Visual acuity was 20/80 in both eyes uncorrected, and there was no finding regarding the acuity with correction.  Most recently, the Veteran sought treatment through VA again in March 2016, wherein he reported experiencing symptoms of dry eyes and burning, with occasional redness.  He indicated that his last "episode" of pars planitis was in November 2014, and that he had not experienced any symptoms since that time.  Although visual acuity was not evaluated, the examiner noted a prescription of +1.50 bilaterally.  

The Veteran was afforded a new VA opthmological examination in March 2013.  He reported that he last experienced symptoms of eye inflammation, dryness and itching in 2009, but did acknowledge taking prescription medication for the condition.  Again, at the time of the examination the Veteran was not experiencing any symptomatology of the condition.  A visual acuity test showed that he had 20/40 or better vision uncorrected in both eyes at both near and distance.  Further opthmological testing revealed no abnormalities other than rapid tear breakup in the corneas bilaterally.  The examiner continued the diagnosis of pars planitis and also set forth a diagnosis of dry eye syndrome.  It was the examiner's opinion that the conditions would have no impact on the Veteran's ability to work.  

During the November 2016 hearing, the Veteran detailed his history of experiencing symptoms of pars planitis since he was first diagnosed with the condition in late 1994.  According to the Veteran, when he experienced an episode he suffered pain in both eyes as well as light sensitivity and itching.  He stated that he would use steroid drops when he his symptoms manifested to alleviate the pain and would also use eye drops to dilate his eyes to lessen his light sensitivity.  

Pursuant to the Board's February 2017 remand, the Veteran was afforded yet another VA opthmological examination in July 2017.  He reported experiencing intermittent symptoms of blurry vision and stated that the only medication he used was a lubricating eye drop.  The Veteran was not experiencing any symptomatology of the condition at the time of the examination.  A visual acuity test showed that he had 20/40 or better vision corrected at near and distance and uncorrected at distance for both eyes, while he had 20/70 near vision in his right eye and 20/50 near vision in his left eye uncorrected.  No abnormalities were noted, other than slight constriction of the visual field.  In conclusion, the examiner maintained the diagnosis of pars planitis but found that it was not active and had not been since November 2014.   They further opined that the condition would have no impact on the Veteran's ability to work.  The examiner also discussed the visual field constriction, but found that there was no pathology to correlate the constriction with the Veteran's pars planitis.  In short, the examiner's impression was that the pars planitis occurred randomly without systemic cause and did not contribute to any permanent symptomatology.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that the Veteran's service-connected pars planitis warrants a compensable disability evaluation.  To begin, the Veteran was never evaluated when he was actively experiencing an "episode" of pars planitis, and thus never demonstrated those symptoms listed under Diagnostic Code 6018.  As for any residual conditions attributable to the pars planitis, the Board notes that during the entire appeal period, the Veteran's corrected visual acuity was documented as better than 20/40 in both eyes at both near and far distance; therefore, a compensable disability rating based on loss of visual acuity is not warranted.  Furthermore, as discussed before, the Veteran has not demonstrated that he experiences any other residual conditions attributable to his pars planitis, especially in light of the July 2017 examiner's determination that the slight visual field constriction shown on examination was not related to the pars planitis.  Therefore, a compensable disability rating on this basis is also not warranted.  

In arriving at these conclusions, the Board has carefully considered the Veteran's lay assertions.  While the Veteran is competent to report observable symptoms, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994), he is not competent to identify a specific level of severity of his eye condition, or to ascertain that such severity is attributable to pars planitis as opposed to a different disorder.  In contrast, the competent medical evidence of record offers detailed, specialized determinations relating to the rating criteria, and is the most probative evidence with regard to evaluating the pertinent symptoms for the Veteran's pars planitis.  The medical evidence also contemplates the Veteran's descriptions of symptoms.  Further, the Board has considered the Veteran's lay testimony in conjunction with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.  As such, while the Board accepts the Veteran's statements regarding the symptoms he experiences when he suffers an episode of pars planitis, without any specific documentation of those symptoms, the Board must rely upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected pars planitis. 

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected residuals of conjunctivitis.  See Francisco, 7 Vet. App. at 55.  Although the Veteran has credibly asserted that he experiences intermittent flare-ups or "episodes" of pars planitis in which his symptoms are more severe, the transient nature of those episodes hampers VA's ability to recognize that there was a tangible increase in symptomatology for any meaningful period of time.  For VA purposes, the Veteran's symptomatology has remained relatively stable, with infrequent episodes lasting for short periods of time, and the Board cannot assign staged ratings for these temporary flare-ups of symptoms that are otherwise not present. 

For these reasons, the Board finds that the preponderance of the evidence is against a compensable rating for pars planitis during the entire appeal period, and the claim must be denied.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.

The Board also notes that it has considered whether a claim for TDIU has been raise by the Veteran during the pendency of this appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  A review of the Veteran's most recent VA examinations evaluating other service-connected disabilities indicates that the Veteran is currently employed.  Furthermore, none of the VA examiners who have evaluated his pars planitis have determined that the condition has had an impact on his occupational functioning.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial compensable disability evaluation for pars planitis is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


